Citation Nr: 1818563	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-20 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date prior to February 9, 2010 for a grant of a 20 percent disability rating for hemorrhoids with anemia.

2. Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss disability.

3. Entitlement to service connection for a right ear hearing loss disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The November 2010 rating decision denied service connection for hearing loss in both the right and left ears. A February 2016 rating decision granted service connection for hearing loss of the left ear. Therefore, that issue is no longer on appeal. 

A videoconference hearing in this matter was held before the undersigned Veteran's law judge September 2017. The transcript is of record. 


FINDINGS OF FACT

1.  The Veteran was granted service connection for hemorrhoids in a February 2007 rating decision and assigned a noncompensable disability rating. The Veteran submitted a timely Notice of Disagreement. A statement of the case was issued in June 2009. The Veteran submitted a Form 9 in February 2010, outside the 60 day appeal period. 

2.  The AOJ established that there was an untimely substantive appeal.  The AOJ accepted the document as a claim for increase.

3.  In an unappealed February 2009 rating decision, the RO denied service connection for hearing loss.   The Veteran did not appeal or submit new and material evidence within one year.

4.  Evidence received since the February 2009 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss.

5. Right ear hearing loss disability is attributable to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an effective date prior to February 9, 2010, for a 20 percent disability evaluation for hemorrhoids have not been met. 38 U.S.C. §§ 5110 (2012); 38 C.F.R. § 3.400 (2017).

2. The February 2009 rating decision denying service connection for a right ear hearing loss disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3. Since the February 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a right ear hearing loss disability; therefore the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. Right ear hearing disability was incurred in service. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All duties under VCAA have been met. During the hearing, the VLJ clarified the issues, asked if there was any outstanding evidence, explained the concept of service connection, held the file open so as to provide an opportunity to submit evidence, and identified potential evidentiary defects.  The actions of the VLJ comply with 38 C.F.R. § 3.103.

I. Effective Date of 20 Percent Evaluation for Service-Connected Hemorrhoids

In his September 2012 Notice of Disagreement, the Veteran specifically challenged the effective date of the award of a 20 percent evaluation for service-connected hemorrhoids. A brief procedural history is necessary.

A February 2007 rating decision granted service connection with an initial noncompensable rating. The Veteran filed a notice of disagreement in April 2007, requesting a compensable rating. In June 2009, the RO issued a statement of the case. The Veteran did not perfect a substantive appeal. 38 C.F.R. § 20.302(b). The decision was final. 38 C.F.R. § 20.1103.

On February 9, 2010, the Veteran submitted a document.  The AOJ accepted the document as an increased rating claim for hemorrhoids.  A November 2010 rating decision continued the noncompensable evaluation.  A May 2012 rating decision granted an increased evaluation of 20 percent, the schedular maximum under the relevant Diagnostic Code, effective February 9, 2010.  The Veteran has challenged the effective date of this 20 percent evaluation.

"Unless specifically provided otherwise in this chapter [38 U.S.C. §§ 5100 et seq.], the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C. § 5110(a).

If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation. 38 U.S.C. § 5110(b)(1). Section 5110(b)(2) provides an exception to this general rule, "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. 38 C.F.R. § 3.400(o)(1)(2).

The Federal Circuit reaffirmed that "the plain language of [section] 5110(b)...only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim." Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

Sections 3.155 and 3.157 have been amended or eliminated.  However, the regulations were in force at the time of the prior decisions.  "Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155 (a). Further, under 38 C.F.R. § 3.157(b)(1), a report of examination or hospitalization may constitute an informal claim. 

Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits. See Lalonde v. West, 12 Vet. App. 377, 380-81 (1999). In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b).

In this case, the Veteran attempts to revisit a prior decision.  However, that rating decision was not timely appealed and became final.  The only remaining possibility in this case is that the claim can be processed as some form of freestanding claim for an earlier effective date.  However, such a possibility vitiates the rule of finality.  Accordingly, to the extent that the Veteran has improperly raised a freestanding "claim for an earlier effective date" in an attempt to overcome the finality of the prior regional office decisions, his appeal will be dismissed.  

We also note that there was no formal or informal claim submitted between the prior final claim and the document received on February 9, 2010.  The Veteran's 20 percent rating was assigned based on medical records showing mild anemia. The first instance of this in the record is a treatment note from September 15, 2010. As noted above, the effective date of an increased rating claim may only be earlier than the date of claim when it is factually ascertainable that the Veteran first became entitled to the increased rating within one year prior to the date of claim. Here, there is no such evidence of a change in pathology in the one year prior to the claim.

II. New and Material Evidence 

In general, rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510,513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." See id. 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki , 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In a February 2009 rating decision, the RO denied reopening the Veteran's claim for service connection for bilateral hearing loss due to a lack of new and material evidence. The original September 2005 denial was due to no evidence of hearing loss for VA purposes in either ear. Service connection for the left ear was subsequently granted in a February 2016 rating decision. 

During the appeals process, the Veteran received a VA audiological examination showing hearing loss for VA purposes in the right ear. As the prior denial was due to no evidence of hearing loss for VA purposes, the examination results showing hearing loss for VA purposes constitute new and material evidence, and reopening of the claim for service connection for right ear hearing loss is warranted. 


III. Service Connection for right ear hearing loss

As noted above, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki , 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran contends that he is entitled to service connection for right ear hearing loss disability as a result of his active service.  Personnel records indicate that the Veteran's MOS was armor crewman; therefore noise exposure is conceded. 

Service treatment records show normal hearing in the critical frequencies in the right ear at separation.  However, there was abnormality at 6000 Hertz.

The Veteran was afforded a VA examination in January 2018. The results of that examination show hearing loss disability for VA purposes. 38 C.F.R. § 3.385. The examiner provided an etiological opinion stating that it is at least as likely as not that the Veteran's right ear hearing loss is due to service, stating that the loud noise exposure the Veteran was exposed to due to his MOS could cause cochlear outer hair cell damage, resulting in hearing loss and tinnitus. 

Accordingly, the Board finds that service connection is warranted for the Veteran's right ear hearing loss. 



ORDER

Entitlement to an effective date prior to February 9, 2010 for a grant of a 20 percent disability rating for hemorrhoids with anemia is denied in part and dismissed in part. 

The application to reopen the claim for service connection for a right ear hearing loss disability is granted. 

Entitlement to service connection for right ear hearing loss disability is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


